Case: 18-12274     Date Filed: 12/07/2018   Page: 1 of 4


                                                          [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-12274
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 3:18-cv-00411-MCR-CJK



PATRICK ANTHONY RIBBING,
Chief, CSI Instructor to Tribal Ambassadors, and Emissary Personnel,

                                                                Plaintiff-Appellant,

                                versus

STATE OF FLORIDA,
ALL PERSONS IN THE COURTROOM,
On the dates, July 8, 2016; July 18, 2016; August 18, 2016; as accomplices.,

                                                             Defendants-Appellees.

                               ________________________

                      Appeal from the United States District Court
                          for the Northern District of Florida
                            ________________________

                                   (December 7, 2018)



Before WILLIAM PRYOR, ANDERSON, and EDMONDSON, Circuit Judges.
                Case: 18-12274      Date Filed: 12/07/2018      Page: 2 of 4




PER CURIAM:



       Patrick Ribbing, proceeding pro se, * appeals the district court’s sua sponte

dismissal of his 42 U.S.C. § 1983 civil action against the State of Florida and “all

persons in the courtroom.” No reversible error has been shown; we affirm.

       Construed liberally, Ribbing’s complaint alleges these facts. Ribbing was

summoned to appear in court several times after Ribbing completed his probation

requirements. Ribbing alleges that all the people in the courtroom who stood up

when the judges entered were in collusion to commit a classified operation.

Ribbing says he was later summoned again to appear before a “pretend official in a

kangaroo court” and all parties involved were “culturally incompetent.” Ribbing

seeks relief under multiple sources, including various criminal statutes, the First

Amendment, the Iroquois Confederacy Constitution, the Louisiana Purchase, the

Civil Rights Act of 1964, the Rehabilitation Act, the Individuals with Disabilities

Education Act, Title IX, the Ex-Patriot Act, and Article III of the United States

Constitution. As relief, Ribbing requests that the district court overturn two cases

in which Ribbing was named as a party.


*
  We construe liberally pro se pleadings. Tannenbaum v. United States, 148 F.3d 1262, 1263
(11th Cir. 1998).
                                               2
               Case: 18-12274     Date Filed: 12/07/2018     Page: 3 of 4


      The magistrate judge recommended that Ribbing’s complaint be dismissed

for failure to state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). After

considering Ribbing’s objections, the district court adopted the magistrate’s report

and recommendation and dismissed Ribbing’s complaint.

      We review de novo a district court’s sua sponte dismissal under section

1915(e)(2)(B)(ii) for failure to state a claim. Evans v. Ga. Reg’l Hosp., 850 F.3d

1248, 1253 (11th Cir. 2017). In reviewing a dismissal under section

1915(e)(2)(B)(ii), we apply the same standard that applies to dismissals under Fed.

R. Civ. P. 12(b)(6). Id.

      To survive dismissal, a complaint “must contain sufficient factual matter,

accepted as true, to state a claim for relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). To state a claim for relief

under section 1983, a plaintiff must show that he was deprived of a federal right by

a person acting under the color of state law. Griffin v. City of Opa-Locka, 261

F.3d 1295, 1303 (11th Cir. 2001).

      The district court committed no error in dismissing Ribbing’s complaint for

failure to state a claim. Ribbing’s complaint, liberally construed, alleges no facts

that would support a plausible claim that Ribbing was entitled to relief. Moreover,

because amendment would have been futile, the district court was under no

                                            3
             Case: 18-12274    Date Filed: 12/07/2018   Page: 4 of 4


obligation to provide Ribbing an opportunity to amend before dismissing the

complaint. See Surtain v. Hamlin Terrace Found., 789 F.3d 1239, 1248 (11th Cir.

2015).

      AFFIRMED.




                                        4